Citation Nr: 1001144	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  03-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
chondromalacia of the right knee with degenerative joint 
disease from January 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  In August 2008, the Veteran testified at a hearing 
before the undersigned at the RO.  This case was then 
Remanded in October 2008 for additional development and 
adjudication.  

The Veteran appears to be seeking an increased rating for his 
service-connected left knee disability (see November 2008 VA 
Form 21-4138).  Inasmuch as this issue has not been properly 
developed and is not currently before the Board, it is 
referred to the RO for action deemed appropriate.


FINDING OF FACT

The Veteran's service-connected right knee disability is 
primarily manifested by chondromalacia, X-ray evidence of 
advanced tricompartmental osteoarthritis with pain on 
weightbearing, and range of motion limited by no more than 5 
degrees of extension and 95 degrees of flexion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for chondromalacia of the right knee since January 1, 
2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5257 (2009).

2.  From January 1, 2007, the criteria for a separate 10 
percent rating, but no more, for degenerative joint disease 
of the right knee is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.10, 4.40, 4.45, 4.59, 
4.71a, DCs 5003 and 5010 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pertinent Statutes and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.




Factual Background and Analysis

Currently, the Veteran's chondromalacia of the right knee 
with degenerative joint disease is rated as 30 percent 
disabling under DC 5256, for ankylosis of the knee.  

Under this diagnostic code, ankylosis at a favorable angle in 
full extension or in slight flexion between 0 and 10 degrees 
warrants a 30 percent disability.  A 40 percent disability 
rating is assigned for flexion between 10 degrees and 20 
degrees; a 50 percent disability rating for flexion between 
20 degrees and 45 degrees and a 60 percent disability rating 
for extremely unfavorable ankylosis in flexion at an angle of 
45 degrees or more.  38 C.F.R. § 4.71a, DC 5256.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Degenerative arthritis when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, DCs 5003 and 5010 (2009).

Under DC 5260 where flexion is limited to 60 degrees, a 
noncompensable rating is provided; when flexion is limited to 
45 degrees, 10 percent is assigned; when flexion is limited 
to 30 degrees, a 20 percent rating is assigned; and when 
flexion is limited to 15 degrees, a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a (2009).

Under DC 5261, limitation of extension of the leg is rated 
noncompensable at 5 degrees, 10 percent at 10 degrees, 20 
percent at 15 degrees, 30 percent at 20 degrees, 40 percent 
at 30 degrees, and 50 percent at 45 degrees.  38 C.F.R. § 
4.71a, (2009).  

Normal range of motion in the knee is 0 degrees of extension 
and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2009).

Separate ratings may also be assigned for disability of the 
same joint under DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg).  VAOPGCPREC 
9-04 (Sept. 17, 2004), published at 69 Fed. Reg. 59,990 
(2006).  Specifically, where a Veteran has both a limitation 
of flexion and a limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg.  Id.

Turning to the relevant evidence, VA outpatient treatment 
records beginning in December 2006 show evaluation and 
treatment of the Veteran for complaints of increasing right 
knee pain.  These records also show his medical history was 
significant of three surgical procedures in the right knee, 
the most recent in February 2006.

During VA examination in February 2008, the Veteran 
complained of right knee pain with any weight bearing.  He 
wore a knee brace, but had no difficulty with activities of 
daily living.  He was previously employed as a truck driver, 
but was currently in retraining for employment that would put 
less stress on his knee.  He denied any incapacitating 
events.  On examination there was no effusion.  The patella 
tracked in the midline and there was some pseudolaxity in the 
medial collateral ligaments.  Range of motion was 5 to 100 
degrees active, passive and against resistance.  He had pain 
at the endpoint of extension as well as flexion and some 
increased pain with repetitive motion, but no fatigue or 
incoordination.  There were palpable medial osteophytes.  He 
had negative Lachmann's and McMurray's testing as well as 
negative anterior/posterior drawer tests.  X-rays showed 
moderately severe medial compartment arthritis and 
patellofemoral arthritis.  

In October 2008, the Board remanded this case to arrange for 
the Veteran to undergo VA examination which was accomplished 
in August 2009.  At that time his complaints of right knee 
pain with weightbearing were essentially unchanged.  However 
he also complained of swelling, weakness, and instability.  
He noted mild to moderate flare-ups with activity and limited 
ambulation secondary to knee pain.  He had no difficulties 
with bathing, dressing, toileting or minimal chores around 
the house, but did not do any yard work and had significant 
limitation with recreational activities.  He denied any 
incapacitating events.  He reported some stiffness but no 
subluxation or dislocations.  There was no evidence of heat, 
redness, tenderness or drainage.  

On examination there was trace effusion and there was one-
inch atrophy of the thigh.  The patella continued to track in 
the midline.  He had a fairly large symptomatic medial plica 
and a palpable medial osteophyte on the femoral condyle and 
the tibial plateau.  The Veteran lacked 5 degrees of full 
extension and only flexed to 95 degrees.  He had pain at the 
end point of both extension and flexion, actively, passively, 
and against resistance.  There was crepitus with range of 
motion.  However there was no increased pain, fatigue, 
weakness, or incoordination with repetitive motion.  He had 
an antalgic gait and pseudolaxity with varus/valgus stress 
testing consistent with moderate to moderately-severe joint 
space narrowing.  Lachmann's, McMurray's, and 
anterior/posterior drawer testing were all negative.  X-rays 
showed advanced tricompartmental osteoarthritis with joint 
space narrowing and small suprapatellar effusion.  The 
Veteran was considered a candidate for knee replacement.  

The examiner noted the severity of the Veteran's symptoms did 
not necessarily match range of motion testing since the knee 
was a weight bearing joint and range of motion testing for 
pain, weakness, and fatigue was not particularly sensitive.  
The examiner then explained that ambulating on a painful 
joint caused limping and that the Veteran had a very obvious 
limp even with his brace.  The examiner then concluded the 
Veteran had increased functional loss due to pain.  

Based on the preceding evidence, the Board notes that the 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

There is no indication that the Veteran has ankylosis of the 
right knee as he has displayed an ability to flex and extend.  
Rather clinical findings show evidence of tenderness, 
crepitus, effusion and some pseudolaxity in the medial 
collateral ligaments.  The Veteran also wears a knee brace.  
Therefore, in the absence of any ankylosis and as the primary 
residual of the Veteran's right knee chondromalacia appears 
to be pain with weightbearing, the Board finds that the right 
knee disability should be evaluated under 38 C.F.R. § 4.71a, 
DC 5257 for subluxation and lateral instability.  The Board 
believes, based on the diagnosis, history and current 
findings that this is the most appropriate diagnostic code to 
determine whether a higher evaluation can be assigned.

However, under DC 5257 a 30 percent evaluation represents the 
maximum schedular evaluation, therefore no greater benefit 
can flow to the Veteran.

On the other hand, because there is X-ray evidence of 
arthritis and medical evidence which supports the Veteran's 
allegations of pain with weightbearing, and because 
impairment due to painful motion is not contemplated by the 
rating under DC 5257, a separate, compensable rating for the 
Veteran's service-connected right knee arthritis under DCs 
5003 and 5010 is warranted.  See, e.g., VAOPGCPREC 9-98 (with 
regard to a knee disability rated under DC 5257, a separate 
rating can be assigned for arthritis based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59); VAOPGCPREC 23-97 
(for a knee disorder already rated under DC 5257, a claimant 
has additional disability justifying a separate rating if 
there is limitation of motion under DC 5260 or 5261).

The evidence during the timeframe in question, shows the 
Veteran exhibited advanced osteoarthritis established by X-
ray and painful range of motion.  Recorded range of motion 
during VA examination in 2008 was 5 degrees of extension to 
100 degrees of flexion and range of motion recorded most 
recently during the 2009 VA examination showed 5 degrees of 
extension and 95 degrees of flexion.  Therefore, if strictly 
rated under range-of-motion DCs, the Veteran's right knee 
disability would be rated as noncompensable.  However, the 
presence of arthritis with painful limitation of motion 
supports a 10 percent rating under DCs 5003 and 5010.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), (a 
painful motion of a major joint caused by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10 
percent rating, even if there is no actual limitation of 
motion noted clinically).  

The Board has also considered DeLuca v. Brown, 8 Vet. App. 
202 (1995), in reaching its conclusion in this case.  The 
Veteran's functional loss due to pain is adequately covered 
by the separate 10 percent rating.  He has not identified any 
additional functional limitation, which would warrant a 
higher rating under any applicable rating criteria.  Even 
with the Veteran's complaints of pain induced by activity and 
weightbearing of the right knee, this still leaves the degree 
of limitation of motion far short of what is required for a 
rating in excess of 10 percent (i.e., 30 degrees of flexion 
and/or 15 degrees or more of extension) under DCs 5256 and 
5261.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
have been considered, but they do not provide a basis for the 
assignment of a higher rating under these circumstances.  The 
Board is required to consider the effect of pain when making 
a rating determination, and has done so in this case, but the 
Rating Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

The range-of-motion findings of record also do not support 
the assignment of separate ratings for impairment of flexion 
and extension, as the documented ranges reported fall outside 
the criteria.  VAOPGCPREC 9-04.  

Analogous ratings for impairment of the right knee either are 
not applicable to the Veteran's case or do not offer a higher 
disability rating.  The only possibilities for a higher 
disability evaluation based on limitation of motion of the 
right knee would be under DC 5256, for ankylosis, or under DC 
5262, for nonunion of the tibia and fibula, which are not 
present in this case.  

The Board has also considered the Veteran's testimony 
provided during his Travel Board hearing in August 2008.  He 
essentially reiterated previously submitted information 
regarding his symptoms and complaints made during VA 
examinations and outpatient evaluations.  A separate 10 
percent rating has been assigned to contemplate the Veteran's 
degenerative joint disease.  Inasmuch as the objective 
evidence does not otherwise substantiate his subjective 
complaints, his testimony alone does not suffice to assign 
any other higher or separate rating for his service-connected 
right knee disability.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the Veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record in 
this case does not demonstrate that his service-connected 
right knee disability markedly interferes with employment or 
that he has required frequent periods of hospitalization 
because of it and the recent VA examination is void of any 
findings of exceptional limitation due to the right knee 
disability beyond that contemplated by the schedule of 
ratings.  There is no dispute that the Veteran's contentions 
that his right knee disability has caused him to alter his 
lifestyle and has restricted his activities.  Even so, such 
complaints have been taken into consideration in the decision 
to assign the separate 10 percent evaluation.  Accordingly, 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In view of the foregoing, the weight of the evidence shows 
that the Veteran's right knee chondromalacia is no more than 
30 percent disabling under DC 5257.  However, since January 
1, 2007, the preponderance of the evidence supports the award 
of separate 10 percent rating, and no more, for the Veteran's 
right knee arthritis under DCs 5003 5010, taking into account 
the previously discussed VA General Counsel opinions.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in January 2006, May 2008, and November 2008 
the RO informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters also informed him of 
how disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

However, recently, the U.S. Court of Appeals for Veterans 
Claims concluded that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran was provided this more detailed notice in these 
letters, which included the criteria for evaluation of his 
service-connected right knee disability and an explanation 
for the decision reached.  The claim was readjudicated in the 
SSOCs in May 2008 and September 2009, thereby curing any 
timeliness defect.  Moreover, the Veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

A disability rating higher than 30 percent for chondromalacia 
of the right knee with degenerative joint disease from 
January 1, 2007 is denied.

From January 1, 2007, a separate 10 percent evaluation for 
degenerative joint disease of the right knee is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


